Citation Nr: 1647681	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-05 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative joint disease (DDD) of the lumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran had active service from June 1965 to September 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2008 (lumbar spine DDD) and September 2013 (diabetes mellitus) of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2011 and April 2015, the Veteran requested a Board hearing on his VA Forms 9.  In September 2016, he was notified that a Travel Board hearing was scheduled in October 2016. However, in September 2016, the Veteran withdrew his hearing request.  Therefore, the Board considers the hearing request cancelled.  See 38 C.F.R. § 20.704 (2016).


FINDING OF FACT

In a September 2016 written statement, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issues of entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine and entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal as to the issues of entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine in his February 2011 substantive appeal, and entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, in his April 2015 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In a September 2016 written statement, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issues of entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine and entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.  Specifically, he stated that he is "withdrawing issues on appeal & cancelling hearing scheduled for 10/18/2016."  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  As the Board consequently does not have jurisdiction to review the appeal with respect to those issues, it is dismissed.







	(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the issue of entitlement to a disability rating in excess of 40 percent for DDD of the lumbar spine is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


